Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 5, 10-13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al (US 2016/0001183 A1).
Regarding claim 1, Harvey discloses a method for configuring a virtual scene (Abstract) performed by a server (Fig. 1), comprising obtaining a selection instruction generated by a first application running on a first terminal in response to a selection operation (502), the selection instruction comprising configuration information selected through the selection operation (Fig. 6), the configuration information being for configuring a scene element in the virtual scene (710), generating indication information according to the selection instruction, the indication information indicating a target scene element among a plurality of scene elements (506), and transmitting the indication information to a second application running on a second terminal to instruct the second application to display the target scene element in the virtual scene (508).  
Regarding claims 2 and 12, Harvey discloses counting, according to selection instructions transmitted by first applications running on a plurality of first terminals respectively in response to selection operations of different users, a quantity of times that each of a plurality of preset scene elements is selected (¶ [0066]: number of times the identified defensive game strategies have been utilized), determining the target scene element according to the quantity of times that the each of the plurality of preset scene elements is selected (¶ [0066]: number of times the identified defensive game strategies have been utilized), and generating the indication information indicating the target scene element (506).  
number of times the identified defensive game strategies have been utilized).  
Regarding claim 5, Harvey discloses wherein the second application comprises a game application, an event live streaming application, a medical simulation application, or a military simulation application, and the users comprise viewers watching live-streamed content of the second application (Abstract).  
Regarding claims 10 and 19, Harvey discloses transmitting feedback information to the first application, the feedback information indicating whether a scene element selected through the selection operation is the target scene element (402).
Claims 11 and 20 recite an apparatus and a non-transitory machine-readable medium, respectively, comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons given supra.


Allowable Subject Matter
Claims 4, 6-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715